Exhibit 10.38

 

PROPERTY CATASTROPHE (1st through 3rd)

EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter referred to as the "Contract")

 

The "Subscribing Reinsurer" whose

name appears on the Interests and Liabilities Agreement

attaching to and forming a part of this Contract

(hereinafter referred to as the "Reinsurer")

 

does hereby indemnify, as herein provided and specified, the

 

THE COMMERCE GROUP, INC., consisting of:

 

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts, and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter collectively referred to as the "Company")

 

Wherever the word "Company" is used in this Contract, such term shall be held to
include any and/or all of the subsidiary companies which are or may hereafter
come under the management of the Company, provided that notice be given to the
Reinsurer of any such subsidiary companies which may hereafter come under the
management of the Company as soon as practicable, with full particulars as to
how such acquisition is likely to affect this Contract. In the event of either
party maintaining that such acquisition calls for alteration in existing terms,
and an agreement not being arrived at, then the business of such subsidiary
companies is covered only for a period of 45 days after notice by either party
that they do not wish the business so acquired to be covered.

 

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured
company(ies) for purposes of sending or receiving notices required by the terms
and conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

 

ARTICLE 1 - BUSINESS COVERED

 

By this Contract, the Reinsurer shall accept as reinsurance the net excess
liability of the Company in respect of the Company's 6.0% (six percent)
participation on business (hereinafter referred to as "Pool Business") written
by the Massachusetts Property Insurance Underwriting Association (MPIUA), in
accordance with the terms and conditions of this Contract and the Exhibits
attached hereto entitled:

 

"EXHIBIT A - FIRST PROPERTY CATASTROPHE EXCESS OF LOSS

REINSURANCE - (Ref. No. 00605.2005.001)";

 

Holborn Ref. No.: 00605.2005.001

 

HOLBORN CORPORATION



<PAGE>



"EXHIBIT B - SECOND PROPERTY CATASTROPHE EXCESS OF LOSS

REINSURANCE - (Ref. No. 00606.2005.001)";

 

"EXHIBIT C - THIRD PROPERTY CATASTROPHE EXCESS OF LOSS

REINSURANCE - (Ref. No. 00607.2005.001)".

 

ARTICLE 2 - TERM AND CANCELLATION

 

The term of this Contract shall be from 12:01 a.m., Standard Time, July 1, 2005
to 12:01 a.m., Standard Time, July 1, 2006 and shall apply to all losses
occurring during the term of this Contract, as respects all new, renewal and
in-force Pool Business.

 

If this Contract expires while a loss occurrence covered hereunder is in
progress, the Reinsurer's liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire loss occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such loss occurrence is claimed against any renewal or replacement of this
Contract.

 

ARTICLE 3 - SPECIAL TERMINATION

 

A.

In the event the Reinsurer is acquired or controlled by or merged with any other
company or corporation, the Company shall have the right to terminate this
Contract forthwith upon the giving of 30 days notice in writing, by Certified or
Registered Mail.





B.

In the event a Reinsurer ceases underwriting operations, goes into run-off, or a
state insurance department or other legal authority orders the Reinsurer to
cease writing business, or the Reinsurer is placed under regulatory supervision
and/or experiences a Downgrade, the Company may, at their discretion, terminate
the participation of such Reinsurer on a cut-off basis on or after the Downgrade
or disclosure by the Reinsurer that underwriting activities have ceased or
regulatory supervision has been placed, by giving notice in writing via either
Certified or Registered Mail.





C.

For purposes of this Article, "Downgrade" means (1,2, and 3 do not apply to any
Reinsurer rated "AA" or better by S&P at inception):







1.

In respect of a Reinsurer with an A.M. Best ("Best") rating, a reduction of the
Reinsurer's Best's Rating to a level that is lower than "A-".









2.

In respect of a Reinsurer with a Standard and Poor's ("S&P") rating, a reduction
of the Reinsurer's S&P Rating to a level that is lower than "A."







Holborn Ref. No.: 00605.2005.001

Page 2 of 15

HOLBORN CORPORATION



<PAGE>



3.

In respect of a Reinsurer with both a Best's Rating and an S&P Rating, a
reduction in either of the Reinsurer's Best's or S&P Rating to level that is
lower than Best's "A-" or S&P "A."









4.

In the event that a Reinsurer has a reduction in Policyholder Surplus of more
than 25% as measured against the Policyholder Surplus held by the Reinsurer at
the inception of this Contract the Company shall have the same right of
termination as set out in Paragraph B. above.







D.

S&P placing a Reinsurer on Credit Watch, or Best's adding a rating modifier of
"u" (Under Review) to a Best's Rating, do not, by themselves, constitute a
Downgrade.





E.

If any provision of this Article shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any jurisdiction, such provision shall
be considered void in such jurisdiction, but this shall not affect the validity
or enforceability of any other provision of this Contract or the enforceability
of such provision in any other jurisdiction.





F.

In the event of such termination the liability of the Reinsurer shall cease upon
notice from the Company (except in respect of losses which may have occurred
prior to such date of termination but for which settlement remains outstanding)
and the Reinsurer shall receive a final adjusted premium calculated by applying
the rate times the subject gross net premium from inception to the date of
termination, less all deposit premiums paid, taking into account a pro rate
reduction of the minimum premium, plus reinstatement premium, if any, in respect
of losses occurring prior to the date of termination.





It is solely the Company's option to reduce, terminate or allow the Reinsurer to
continue to participate on this Contract.



Notwithstanding the above, the reduction or termination in participation may
also be effective as of the date of the most recent contract renewal or any date
thereafter, subject to both parties agreement.



ARTICLE 4 - TERRITORY



The territorial limits of this Contract shall be those of the original Policies
written by the Massachusetts Property Insurance Underwriting Association to
cover risks located in the Commonwealth of Massachusetts.



Holborn Ref. No.: 00605.2005.001

Page 3 of 15

HOLBORN CORPORATION



<PAGE>



ARTICLE 5 - EXCLUSIONS

 

This Contract does not apply to and specifically excludes business classified by
the Company as:

 

1.

Reinsurance assumed, except those of the original Policies written by the
Massachusetts Property Insurance Underwriting Association.





2.

Loss or damage occasioned by war, invasion, revolution, bombardment,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law, or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of Policy containing a standard war exclusion
clause.





3.

Pool, Syndicate and Association business as per the attached Pools, Associations
and Syndicates Exclusion Clause, which is made part of this Contract.





4.

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A. which
is attached and made part of this Contract.

 

ARTICLE 6 - NET RETAINED LIABILITY

 

This Contract applies only to that portion of Pool Business which the Company
retains net for its own account, and in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of that portion of any Pool
Business which the Company retains net for its own account shall be included.

 

The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amount
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise. (BRMA 32B)

 

ARTICLE 7 - ULTIMATE NET LOSS

 

The term "Ultimate Net Loss" means the Company's share of actual loss incurred
by MPIUA, including loss adjustment expense, and declaratory judgment expenses
as hereinafter defined, 90% of Loss in Excess of Policy Limits and 90% of Extra
Contractual Obligations, paid or to be paid by MPIUA on its net retained
liability after making deductions for all recoveries, salvages, subrogation's
and all claims on inuring reinsurance, whether collectible or not; provided,
however, that in the event of the insolvency of the Company, payment by the
Reinsurer shall be made in accordance

 

Holborn Ref. No.: 00605.2005.001

Page 4 of 15

HOLBORN CORPORATION



<PAGE>



with the provisions of the Insolvency Article. Nothing herein shall be construed
to mean that losses under this Contract are not recoverable until the MPIUA's
Ultimate Net Loss has been ascertained.

 

"Declaratory judgment expenses" as used herein shall mean legal expenses paid by
MPIUA in the investigation, analysis, evaluation, resolution, resolution or
litigation of coverage issues between MPIUA and its insured(s), under policies
reinsured hereunder, for a specific loss or losses tendered under such policies,
which loss or losses are not excluded under this Contract.

 

If one or more loss occurrences commencing during the term of this Contract
result(s) in recoveries made by the Company under this Contract and the
Terrorism Risk Insurance Act, and such recoveries, together with any other
reinsurance recoveries made by the Company applicable to said loss
occurrence(s), exceed the amount of insured losses to the Company, any amount in
excess thereof shall reduce the Ultimate Net Loss subject to this Contract for
the loss occurrence(s) to which the recoveries apply. The Reinsurer's proportion
of the excess amount shall be in the ratio that the Reinsurer's part of the
Company's loss payable under this Contract bears to the sum of the Company's
total collectable reinsurance recoverable for the entirety of the insured
loss(s).

 

For purposes hereof, if a loss reimbursement received by the Company under the
Terrorism Risk Insurance Act is based on the Company's losses in more than one
loss occurrence and the Terrorism Risk Insurance Act does not designate the
amount allocable to each loss occurrence, the reimbursement shall be prorated in
the proportion that the Company's losses in each loss occurrence bear to the
Company's total losses arising out of all loss occurrences to which the recovery
applies.

 

ARTICLE 8 - DEFINITION OF LOSS OCCURRENCE

 

The term "Loss Occurrence" shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one "Loss Occurrence" shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term "Loss Occurrence"
shall be further defined as follows:

 

(i)

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

Holborn Ref. No.: 00605.2005.001

Page 5 of 15

HOLBORN CORPORATION



<PAGE>



(ii)

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occur-ring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assureds premises by
strikers, provided such occupation commenced during the aforesaid period.

   

(iii)

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's "Loss Occurrence".

   

(iv)

As regards "Freeze", only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's "Loss Occurrence".

   

For all "Loss Occurrences", other than (ii) above, the Company may choose the
date and time when any such period of consecutive hours commences provided that
it is not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any "Loss Occurrence'! referred to
in sub-paragraph (i) above where only one such period of 72 consecutive hours
shall apply with respect to one event, regardless of the duration of the event.

 

As respects those "Loss Occurrences" referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may divide that disaster, accident or loss
into two or more "Loss Occurrences" provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.

 

No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any "Loss Occurrence" claimed under the 168 hours
provision. (NMA 2244a)

 

ARTICLE 9 - NOTICE OF LOSS AND LOSS SETTLEMENT

 

The Company shall advise the Reinsurer of all claims which in the opinion of the
Company may involve the Reinsurer under this Contract and of all subsequent
developments pertaining thereto which in the opinion of the Company may
materially affect the position of the Reinsurer.

 

Holborn Ref. No.: 00605.2005.001

Page 6 of 15

HOLBORN CORPORATION



<PAGE>



The Reinsurer agrees to abide by the loss settlements of the Company, provided
they are within the terms of this Contract, such settlements to be construed as
satisfactory proof of loss. Amounts falling to the share of the Reinsurer shall
be immediately payable to the Company by the Reinsurer upon reasonable evidence
of the amount paid or to be paid by the Company being presented to the
Reinsurer.

 

ARTICLE 10 - EXTRA CONTRACTUAL OBLIGATIONS

 

The term "Extra Contractual Obligations" is defined as those liabilities not
covered under any other provision of this Contract and which arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company to settle
within the policy limit, or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

 

The date on which any Extra Contractual Obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original disaster
and/or casualty.

 

However, this Article shall not apply where the loss has been incurred due to
the fraud of a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

ARTICLE 11 - LOSS IN EXCESS OF POLICY LIMITS

 

The term "Loss in Excess of Policy Limits means such loss in excess of the limit
having been incurred because of failure by it to settle within the policy limit
or by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

 

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

For the purposes of this Article, the word "loss" shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original policy.

 

Holborn Ref. No.: 00605.2005.001

Page 7 of 15

HOLBORN CORPORATION



<PAGE>



ARTICLE 12 - CURRENCY

 

All payments under this Contract shall be made in United States currency.

 

ARTICLE 13 - ACCESS TO RECORDS

 

The Reinsurer or its designated representative shall have free access to the
books and records of the Company on matters relating to this reinsurance at all
reasonable times for the purpose of obtaining information concerning this
Contract or the subject matter hereof. (BRMA 1B)

 

ARTICLE 14 - ERRORS AND OMISSIONS

 

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery. (BRMA 14F)

 

ARTICLE 15 - INSOLVENCY

 

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the Pool
Business reinsured which claim would involve a possible liability on the part of
the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer.

 

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the insolvent Company.

 

Holborn Ref. No.: 00605.2005.001

Page 8 of 15

HOLBORN CORPORATION



<PAGE>



In the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver, conservator or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (a) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company and (b) where the Reinsurer with the consent of the
direct insured or insureds has assumed such Pool Business obligations of the
Company as direct obligations of the Reinsurer to the payees under such policies
and in substitution for the obligations of the Company to such payees.

 

Should the Company go into liquidation or should a receiver be appointed, all
amounts due either Company or Reinsurer, whether by reason of premium, losses or
otherwise under this Contract, shall be subject to the right of offset at any
time and from time to time, and upon the exercise of the same, only the net
balance shall be due. (BRMA 19H)

 

ARTICLE 16 - ARBITRATION

 

As a condition precedent to any right of action hereunder, any dispute arising
out of this Contract shall be submitted to the decision of a board of
arbitration composed of two arbitrators and an umpire, meeting in Webster,
Massachusetts, unless otherwise agreed.

 

The members of the board of arbitration shall be active or retired,
disinterested officials of insurance or reinsurance companies or Lloyd's
Underwriters. Each party shall appoint its arbitrator and the two arbitrators
shall choose an umpire before instituting the hearing. In the event that either
party should fail to choose an arbitrator within thirty (30) days following a
written request by the other party to enter upon arbitration, the requesting
party may choose two arbitrators who shall in turn choose an umpire before
entering upon arbitration. In the event the two arbitrators fail to agree on an
umpire either party shall have the right to submit the matter to the American
Arbitration Association in effect at that time.

 

Each party shall present its case to the arbitrators within sixty days following
the date of their appointment. The board shall make its decision with regard to
the custom and usage of the insurance and reinsurance business. The board shall
issue its decisions in writing based upon a hearing in which evidence may be
introduced without following strict rules of evidence but in which cross
examination and rebuttal shall be allowed. The board shall make its decision
within 60 days following the termination of the hearings unless the parties
consent to an extension. The majority decision of the board shall be final and
binding upon all parties to the proceeding. Judgment may be entered upon the
award of the board in any court having jurisdiction thereof.

 

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for the purposes of this clause and
communications shall be made by the Company to each of the reinsurers
constituting the one party,

 

Holborn Ref. No.: 00605.2005.001

Page 9 of 15

HOLBORN CORPORATION



<PAGE>



provided, however, that nothing shall impair the rights of such reinsurers to
assert several, rather than joint, defenses or claims, nor be construed as
changing the liability of the Reinsurer under the terms of this Contract from
several to joint.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the umpire. The remaining costs
of the arbitration proceedings shall be allocated by the board. (BRMA 6D)

 

ARTICLE 17 - TAXES

 

In consideration of the terms under which this Contract is issued, the Company
undertakes not to claim any deduction of the premium hereon when making Canadian
tax returns or when making tax returns other than income or profits tax returns,
to any state or territory of the United States of America or to the District of
Columbia. (BRMA 50A)

 

ARTICLE 18 - FEDERAL EXCISE TAX

 

A.

The Reinsurer has agreed to allow, for the purpose of paying the Federal Excise
Tax, the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.





B.

In the event of any return premium becoming due hereunder, the Reinsurer shall
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government. (BRMA 17A modified)

 

ARTICLE 19 - OFFSET

 

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations. (BRMA 36D)

 

ARTICLE 20 - SERVICE OF SUIT

 

This Service of Suit Article will not be read to conflict with or override the
obligations of the parties to arbitrate their disputes as provided for in the
Arbitration Article. This Article is intended as an aid to compelling
arbitration or enforcing such arbitration or arbitral award, not as an
alternative to the Arbitration Article for resolving disputes arising out of
this Agreement.

 

Holborn Ref. No.: 00605.2005.001

Page 10 of 15

HOLBORN CORPORATION



<PAGE>



In the event of the failure of the Reinsurers to pay any amount claimed to be
due hereunder, the Reinsurers, at the request of the Company, will submit to the
jurisdiction of a Court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurers' rights to commence an action in any Court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another Court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurers, once the appropriate Court is accepted by Reinsurers or is
determined by removal, transfer, or otherwise, as provided for above, will
comply with all requirements necessary to give said Court jurisdiction and, in
any suit instituted against any of them upon this Agreement, will abide by the
final decision of such Court or of any Appellate Court in the event of an
appeal.

 

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6892. The above named are authorized and
directed to accept service of process on behalf of Reinsurers in any such suit.

 

Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurers hereby designate the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as their true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Agreement, and hereby
designate the above named as the person to whom the said officer is authorized t
to mail such process or a true copy thereof. NMA 2892

 

ARTICLE 21 - UNAUTHORIZED REINSURANCE

 

(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company's reserves.)

 

As regards policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
Reinsurer a statement showing the proportion of such reserves which is
applicable to the Reinsurer. The Reinsurer hereby agrees that it will apply for
and secure delivery to the Company of a clean, irrevocable and unconditional
Letter of Credit, issued by a bank, and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company's reserves
in an amount equal to the Reinsurer's proportion of reserves in respect of known
outstanding losses that have been reported to the Reinsurer and allocated loss
adjustment expense relating thereto, and losses and allocated loss adjustment
expense paid by the Company but not recovered from the Reinsurer, as shown in
the statement prepared by the Company (hereinafter referred to as

 

Holborn Ref. No.: 00605.2005.001

Page 11 of 15

HOLBORN CORPORATION



<PAGE>



"Reinsurer's Obligations"). Under no circumstances shall any amount relating to
reserves in respect of incurred but not reported losses be included in the
amount of the Letter of Credit.

 

The Letter of Credit shall be issued for a period of not less than one year, and
shall be automatically extended for one year from its date of expiration or any
future expiration date unless thirty (30) days prior to any expiration date the
issuing bank shall notify the Company by certified or registered mail that the
issuing bank elects not to consider the Letter of Credit extended for any
additional period.

 

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

(a)

to reimburse the Company for the Reinsurer's Obligations, the payment of which
is due under the terms of this Contract and which has not been otherwise paid;





(b)

to make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer's Obligations under this Contract;





(c)

to fund an account with the Company for the Reinsurer's Obligations, plus
reserves for incurred but not reported losses. Such cash deposit shall be held
in an interest bearing account separate from the Company's other assets, and
interest thereon not in excess of the prime rate shall accrue to the benefit of
the Reinsurer.

 

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), the Company shall promptly
return to the Reinsurer the excess amount so drawn. All of the foregoing shall
be applied without diminution because of insolvency on the part of the Company
or the Reinsurer.

 

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer's
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:

 

(a)

If the statement shows that the Reinsurer's Obligations exceed the balance of
credit as of the statement date, the Reinsurer shall, within thirty (30) days
after receipt of notice of such excess, secure delivery to the Company of an
amendment to the Letter of Credit increasing the amount of credit by the amount
of such difference;

 

Holborn Ref. No.: 00605.2005.001

Page 12 of 15

HOLBORN CORPORATION



<PAGE>



(b)

If, however, the statement shows that the Reinsurer's Obligations are less than
the balance of credit as of the statement date, the Company shall, within thirty
(30) days after receipt of written request from the Reinsurer, release such
excess credit by agreeing to secure an amendment to the Letter of Credit
reducing the amount of credit available by the amount of such excess credit.
(BRMA 55I)

   

ARTICLE 22 - INTEREST PENALTY

 

The interest amounts provided for in this Article shall apply to the Reinsurer
or to the Company in the following circumstances:

   

1.

If a loss payment owed by the Reinsurer to the Company is not received within 90
calendar days following the date on which payment is due, and/or

   

2.

If any premium payment owed by the Company to the Reinsurer is not received
within 90 calendar days following the date on which payment is due, and/or

   

3.

If any premium adjustment agreed by either party to the other is not received
within 150 calendar days following the expiry or anniversary of this Contract,
and/or

   

4.

If any return of premiums, commissions, profit sharing, or any amounts not
provided in paragraphs 1, 2 and 3 above, are not received in accordance with the
date specified in this Contract or if no date is specified, within 90 calendar
days following the date the debtor party received the billing.

 

Failure by the Reinsurer or Company to comply with their respective payment
obligations within the time periods as herein provided shall result in a
compound interest penalty payable at a rate equal to the 90 day Treasury Bill
rate as published in the Money Rate Section or any successor section of the Wall
Street Journal on the first business day following the date a remittance becomes
due, plus 1% per annum, to be compounded and adjusted quarterly. Any interest
which occurs pursuant to this Article shall be calculated by the party to which
it is owed. The accumulation of the number of days that any payment is past due
shall stop on the date that the intermediary, where applicable, receives
payment.

 

The validity of any claim or payment may be contested under the provisions of
this Contract. If the debtor party prevails in arbitration or any other
proceeding, there shall be no interest penalty due. If the creditor party
prevails, any interest penalty due as outlined above shall be calculated and
payable as of the date of resolution of the arbitration or proceeding.

 

If a Reinsurer advances payment of any claim it is contesting, and prevails in
the contest, the Company shall return such payment plus pay interest on same,
calculated as per the provisions of this Article.

 

Holborn Ref. No.: 00605.2005.001

Page 13 of 15

HOLBORN CORPORATION



<PAGE>



Any interest which occurs pursuant to this Article may be waived by the party to
which it is owed. Further, any interest which is calculated pursuant to this
Article that is $100 or less shall be waived. Waiver of such interest, however,
shall not affect the waiving party's right to similar interest for any other
failure by the other party to make payment when due under this Article.

 

Nothing in this Article shall diminish any legal remedies which either party may
have against the other. (BRMA 70H)

 

ARTICLE 23 - SEVERABILITY

 

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction. However, in no event shall the
operation of this Article increase the liability of the Reinsurer beyond the
scope and limit of liability originally agreed upon by the Company and the
Reinsurer as set forth in this Contract. (BRMA 72G)

 

ARTICLE 24 - WRITTEN AGREEMENT

 

This written Contract constitutes the complete agreement between the parties. In
no event shall this Contract provide any guarantee of profit, directly or
indirectly, from the Reinsurer to the Company or from the Company to the
Reinsurer.

 

This Contract may be clarified, amended or modified only by written agreement
signed by the parties. Such written agreement shall become part of this
Contract.

 

ARTICLE 25 - GOVERNING LAW

 

This Contract shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts. (BRMA 71B)

 

ARTICLE 26 - CONFIDENTIAL INFORMATION DISCLOSURE

 

The Reinsurer agrees that in order to provide reinsurance under this Contract,
it may be exposed to or acquire Nonpublic Personal Information about the
Company's accounts, customers and consumers, as such term is defined under the
Gramm-Leach-Bliley Act of 1999, 15 U.S.C. Section 6801, as amended, and any
applicable United States federal and state laws and regulations implementing the
Act.

 

Holborn Ref. No.: 00605.2005.001

Page 14 of 15

HOLBORN CORPORATION



<PAGE>



Except as may be permitted or required by law, such Nonpublic Personal
Information is Confidential Information and shall be treated by the Reinsurer
and its employees, agents, contractors, and sub-contractors as such, and may be
used solely for the purposes of servicing this Contract, and not for marketing
purposes. The Reinsurer agrees that the obligation to keep such Nonpublic
Personal Information confidential shall survive the termination of this
Contract.

 

ARTICLE 27 - INTERMEDIARY

 

Holborn Corporation is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including but not
limited to notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through Holborn
Corporation, Wall Street Plaza, 88 Pine Street, New York, New York 10005.
Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed to constitute payment to the Company only to the extent that such
payments are actually received by the Company. (BRMA 23A)

 

Holborn Ref. No.: 00605.2005.001

Page 15 of 15

HOLBORN CORPORATION



<PAGE>



EXHIBIT A

 

to the

 

THE COMMERCE INSURANCE COMPANY, ETAL

 

FIRST PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE

 

SECTION I - LIMIT AND RETENTION

 

No claim shall be made upon the Reinsurer hereunder unless and until MPIUA shall
have first sustained by one Loss Occurrence an Ultimate Net Loss in excess of
$100,000,000 and then the Reinsurer shall be liable for 100% of the amount of
the Ultimate Net Loss sustained by MPIUA in excess of $100,000,000 in respect of
each and every Loss Occurrence but the sum recoverable in respect of any such
Loss Occurrence shall not exceed $100,000,000 each and every Loss Occurrence.

 

SECTION II - REINSTATEMENT

 

In the event of the whole or any portion of the coverage under this Exhibit
being exhausted by a Loss Occurrence, the amount so exhausted is automatically
reinstated from the time of the Loss Occurrence and the Company shall pay the
Reinsurer for such reinstatement an additional premium calculated at pro rata of
the annual premium under this Exhibit being pro rata of the fraction of the face
value of this Contract (i.e., the fraction of $100,000,000) reinstated.

 

Nevertheless, the Reinsurer's liability hereunder shall not exceed $100,000,000
for loss or losses occasioned by any one Loss Occurrence as herein defined, nor
$200,000,000 in all during the term of this Contract.

 

In the event of a loss settlement being made before the premium income has been
ascertained the additional premium for reinstatement shall be provisionally
calculated on the deposit premium specified in the premium section.

 

SECTION III - PREMIUM

 

The Company shall pay a flat premium to the Reinsurer under this Exhibit of
$10,000,000 payable in four equal quarterly installments of $2,500,000 at July
1, October 1, 2005, January 1, and April 1, 2006.

 

Holborn Ref. No.: 00605.2005.001

Page A-1

HOLBORN CORPORATION



<PAGE>



EXHIBIT B

 

to the

 

THE COMMERCE INSURANCE COMPANY, ETAL

 

SECOND PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE

 

SECTION I - LIMIT AND RETENTION

 

No claim shall be made upon the Reinsurer hereunder unless and until MPIUA shall
have first sustained by one Loss Occurrence an Ultimate Net Loss in excess of
$200,000,000 and then the Reinsurer shall be liable for 100% of the amount of
the Ultimate Net Loss sustained by MPIUA in excess of $200,000,000 in respect of
each and every Loss Occurrence but the sum recoverable in respect of any such
Loss Occurrence shall not exceed $200,000,000 each and every Loss Occurrence.

 

SECTION II - REINSTATEMENT

 

In the event of the whole or any portion of the coverage under this Exhibit
being exhausted by a Loss Occurrence, the amount so exhausted is automatically
reinstated from the time of the Loss Occurrence and the Company shall pay the
Reinsurer for such reinstatement an additional premium calculated at pro rata of
the annual premium under this Exhibit being pro rata of the fraction of the face
value of this Contract (i.e., the fraction of $200,000,000) reinstated.

 

Nevertheless, the Reinsurer's liability hereunder shall not exceed $200,000,000
for loss or losses occasioned by any one Loss Occurrence as herein defined, nor
$400,000,000 in all during the term of this Contract.

 

In the event of a loss settlement being made before the premium income has been
ascertained the additional premium for reinstatement shall be provisionally
calculated on the deposit premium specified in the premium section.

 

SECTION III - PREMIUM

 

The Company shall pay a flat premium to the Reinsurer under this Exhibit of
$11,000,000 payable in four equal quarterly installments of $2,750,000 at July
1, October 1, 2005, January 1, and April 1, 2006.

 

Holborn Ref. No.: 00605.2005.001

Page B-1

HOLBORN CORPORATION



<PAGE>



EXHIBIT C

 

to the

 

THE COMMERCE INSURANCE COMPANY, ETAL

 

THIRD PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE

 

SECTION I - LIMIT AND RETENTION

 

No claim shall be made upon the Reinsurer hereunder unless and until MPIUA shall
have first sustained by one Loss Occurrence an Ultimate Net Loss in excess of
$400,000,000 and then the Reinsurer shall be liable for 100% of the amount of
the Ultimate Net Loss sustained by MPIUA in excess of $400,000,000 in respect of
each and every Loss Occurrence but the sum recoverable in respect of any such
Loss Occurrence shall not exceed $600,000,000 each and every Loss Occurrence.

 

SECTION II - REINSTATEMENT

 

In the event of the whole or any portion of the coverage under this Exhibit
being exhausted by a Loss Occurrence, the amount so exhausted is automatically
reinstated from the time of the Loss Occurrence and the Company shall pay the
Reinsurer for such reinstatement an additional premium calculated at pro rata of
the annual premium under this Exhibit being pro rata of the fraction of the face
value of this Contract (i.e., the fraction of $600,000,000) reinstated.

 

Nevertheless, the Reinsurer's liability hereunder shall not exceed $600,000,000
for loss or losses occasioned by any one Loss Occurrence as herein defined, nor
$1,200,000,000 in all during the term of this Contract.

 

In the event of a loss settlement being made before the premium income has been
ascertained the additional premium for reinstatement shall be provisionally
calculated on the deposit premium specified in the premium section.

 

SECTION III - PREMIUM

 

The Company shall pay a flat premium to the Reinsurer under this Exhibit of
$17,400,000 payable in four equal quarterly installments of $4,350,000 at July
1, October 1, 2005, January 1, and April 1, 2006.

 

Holborn Ref. No.: 00605.2005.001

Page C-1

HOLBORN CORPORATION



<PAGE>



NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE

- REINSURANCE -U.S.A.

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.





2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:







I.

Nuclear reactor power plants including all auxiliary property on the site, or









II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or









III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material", and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or









IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.





3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate







(a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph









(b)

shall only apply provided the said radioactive contamination exclusion provision
has been approved by the Governmental Authority having jurisdiction thereof.





4.

Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.





 

Page 1 of 2

HOLBORN CORPORATION



<PAGE>



5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.





6.

The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.





7.

Reassured to be sole judge of what constitutes:







(a)

substantial quantities, and









(b)

the extent of installation, plant or site.





Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that







(a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply,









(b)

with respect to any risk located in Canada policies issued by the Company on or
before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.





12/12/57

N.M.A. 1119





--------------------------------------------------------------------------------

NOTES:

Wherever used herein the terms:





"Company"

shall be understood to mean "Company", "Reinsured", "Reassured" or whatever
other term is used in the attached reinsurance document to designate the
reinsured company or companies.





"Agreement"

shall be understood to mean "Agreement", "Contract", "Pool Business" or whatever
other term is used to designate the attached reinsurance document.





"Reinsurers"

shall be understood to mean "Reinsurer", "Underwriters" or whatever other term
is used in the attached reinsurance document to designate the reinsurer or
reinsurers.





(BRMA 36A)







 

Page 2 of 2

HOLBORN CORPORATION



<PAGE>



POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

Section A:

 

Excluding:

 



(a)

All business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.









(b)

Any Pool or Scheme (whether voluntary or mandatory) formed after March 1, 1968
for the purpose of insuring property whether on a country-wide basis or in
respect of designated areas. This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

 

Section B:

 

It is agreed that business written by the Company for the same perils, which is
known at the time to be insured by, or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance, is excluded hereunder:

 



Industrial Risk Insurers,



Associated Factory Mutuals,



Improved Risk Mutuals,



Any Pool, Association or Syndicate formed for the purpose of writing



    Oil, Gas or Petro-Chemical Plants and/or Oil or Gas Drilling Rigs,



United States Aircraft Insurance Group,



Canadian Aircraft Insurance Group,



Associated Aviation Underwriters,



American Aviation Underwriters.

 

Section B does not apply:

 



(a)

Where The Total Insured Value over all interests of the risk in question is less
than $250,000,000.









(b)

To interests traditionally underwritten as Inland Marine or stock and/or
contents written on a blanket basis.









(c)

To Contingent Business Interruption, except when the Company is aware that the
key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under Section B(a).









(d)

To risks as follows:

   

Page 1 of 3

HOLBORN CORPORATION

<PAGE>

Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than railroad schedules) and builder's risks on the classes of
risks specified in this subsection (d) only.







Where this clause attaches to Catastrophe Excesses, the following Section C is
added:



Section C:



Nevertheless the Reinsurer specifically agrees that liability accruing to the
Company from its participation in residual market mechanisms including but not
limited to:









(1)

The following so-called "Coastal Pools":











Alabama Insurance Underwriting Association





Florida Windstorm Underwriting Association ("FWUA")





Louisiana Insurance Underwriting Association





Mississippi Windstorm Underwriting Association





North Carolina Insurance Underwriting Association





South Carolina Windstorm and Hail Underwriting Association





Texas Windstorm Property Insurance Association











AND









(2)

All "Fair Plan" and "Rural Risk Plan" business











AND









(3)

The Florida Property and Casualty Joint Underwriting Association ("FPCJUA"), the
Florida Residential Property and Casualty Joint Underwriting Association
("RPCJUA") and the California Earthquake Authority (CEA)







for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:









(i)

The inability of any other participant in such "Coastal Pool" and/or "Fair Plan"
and/or "Rural Risk Plan" and/or Residual Market Mechanisms to meet its
liability.









(ii)

Any claim against such "Coastal Pool" and/or "Fair Plan" and/or "Rural Risk
Plan" and/or Residual Market Mechanisms, or any participant therein, including
the Company, whether by way of subrogation or otherwise, brought by or on behalf
of any insolvency fund (as defined in the Insolvency Fund Exclusion Clause
incorporated in this Contract).











(continued. . .)







 

Page 2 of 3

HOLBORN CORPORATION

<PAGE>

Section D:









(1)

Notwithstanding Section C above, in respect of the CEA, where an assessment is
made against the Company by the CEA, the Company may include in its Ultimate Net
Loss only that assessment directly attributable to each separate loss occurrence
covered hereunder. The Company's initial capital contribution to the CEA shall
not be included in the Ultimate Net Loss.









(2)

Notwithstanding Section C above, in respect of the FWUA, FPCJUA and RPCJUA,
where an assessment is made against the Company by the FWUA, the FPCJUA, the
RPCJUA, or any combination thereof, the maximum loss that the Company may
include in the Ultimate Net Loss in respect of any loss occurrence hereunder
shall not exceed the lesser of:











(a)

The Company's assessment from the relevant entity (FWUA, FPCJUA and/or RPCJUA)
for the accounting year in which the loss occurrence commenced, or













(b)

The product of the following:















(i)

The Company's percentage participation in the relevant entity for the accounting
year in which the loss occurrence commenced; and

















(ii)

The relevant entity's total losses in such loss occurrence.









Any assessments for accounting years subsequent to that in which the loss
occurrence commenced may not be included in the Ultimate Net Loss hereunder.
Moreover, notwithstanding Section C above, in respect of the FWUA, the FPCJUA
and/or the RPCJUA, the Ultimate Net Loss hereunder shall not include any monies
expended to purchase or retire bonds as a consequence of being a member of the
FWUA, the FPCJUA and/or the RPCJUA. For the purposes of this Contract, the
Company may not include in the Ultimate Net Loss any assessment or any
percentage assessment levied by the FWUA, the FPCJUA and/or the RPCJUA to meet
the obligations of an insolvent insurer member or other party, or to meet any
obligations arising from the deferment by the FWUA, the FPCJUA and/or the RPCJUA
of the collection of monies. (BRMA 40C)



 

Page 3 of 3

HOLBORN CORPORATION



<PAGE>